PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











--BEFORE THE PATENT TRIAL AND APPEAL BOARD--


Application Number: 16/002,199
Filing Date: 7 Jun 2018
Appellant(s): Micka et al.



__________________
Shirley Bissen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 30, 2020.

July 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims. 
Claims 1-3, 5-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tygesen et al. (Pub. No. US 2010/0203130 A1 Published August 12, 2010 – of record in PTO-892 dated 07/27/2018), Tygesen et al. (Pub. No. US 2010/0204259 Al Published August 12, 2010 – of record in PTO-892 dated 07/27/2018), and Mohammad (US 2012/0135075 Al Published May 31, 2012 – of record in PTO-892 dated 11/29/2018).
RESPONSE TO ARGUMENTS
In the appeal brief dated December 30, 2020, the appellant provided the following arguments to traverse the rejections. 
1. Tygesen ‘130 fails to provide enabling disclosure of immediate release, abuse resistant compositions. Despite the teachings in the abstract, Tygesen ‘130 provides little or no information about immediate release compositions that are resistant to abuse. Rather, the overall teaching of Tygesen ‘130 is related to controlled release compositions that are resistant to abuse, see paragraphs 0232, 0225, and 0226. The term “immediate release” appears in only one other location in the document, see paragraph 0312. To interpret the teachings of paragraph 0312, one needs to consider the purpose of the dissolution test. If the dissolution test is used to monitor immediate release and a composition fails said test, then the composition would provide extended/controlled release. However, if the dissolution test is used to monitor controlled release, and the composition fails the dissolution test, then the composition would provide 
The law requires that a cited reference must be capable of placing the invention in possession of those skilled in the art. Tygesen ‘130 clearly fails to provide sufficient information about immediate release, abuse resistant dosage forms that would place them in possession of those skilled in the art. A prior art reference must be considered in its entirety. The examiner ignores the bulk of Tygesen ‘130 and focuses on the one sentence in the abstract. However, the teachings in the abstract are at odds with the teachings in paragraph 0312 and the rest of the specification. If the skilled artisan were to consider the disclosure of Tygesen ‘130 in its entirety, that person would have concluded that it teaches controlled release, abuse resistant dosage forms and immediate release, non-abuse resistant dosage forms.
2. A person of ordinary skill in the art would have no reasonable expectation of success in arriving at a dosage form of claim 1. Among the legal standards for obviousness is the requirement that there be a finite number of identified, predictable solutions with anticipated 
3. There is no clear rationale or combine/modify the references. Mere conclusory statements are insufficient to support an obviousness rejection. While formulation chemists routinely mix excipients to produce dosage forms, the physical and functional properties of said dosage forms are unpredictable. Any formulation scientist known that seemingly minor changes in the composition of a formulation can drastically change its physical and functional properties. In the 2019 Park Declaration, Dr. Park attested to the unpredictability of the pharmaceutical arts and the challenges of arriving at a solid dosage form having the desired release and abuse deterrent properties. Dr. Park concluded that after extensive experimentation, we arrived at the claimed dosage form in which every component is needed to provide abuse deterrence and/or immediate release. The appellant also referred to the 2018 Declaration, which states that it was discovered that the various components made different contributions to the release profile and/or abuse deterrence, and frequently, the effects were unpredictable and unexpected. Dr. Park described how the omission of one or more ingredients affected the rate of release and/or ability to resist milling/grinding into fine particles. Those skilled in the art would readily acknowledge 
  
Appellant’s arguments were fully considered but are not persuasive for the following reasons.
1. Tygesen ‘130 is enabled for immediate release, abuse resistant dosage forms because in the Abstract it states that the invention provides immediate release pharmaceutical compositions for oral administration that are resistant to abuse and the body of the reference teaches suitable excipients and active agents. Tygesen '130 is interpreted to encompass immediate release and controlled release dosage forms. Tygesen ‘130 does not specify that the excipients are limited by dosage form type, for example Tygesen ‘130 does not distinguish excipients for controlled release from excipients for immediate release. Thus, it would have been reasonable to interpret the teachings of Tygesen ‘130 to mean that all of the recited excipients are suitable for making the immediate release, abuse resistant dosage form as suggested in the Abstract as well as for controlled release, abuse resistant dosage form. A person of ordinary skill in the art would have been capable of selecting excipients from the list that would have provided a dosage form that is immediate release and abuse resistant. Tygesen ‘130 at paragraph 0312 
Paragraphs 0268, 0273, and 0291 of Tygesen ‘130 focus on the effects of tempering on the controlled release dosage form embodiments. Appellant’s conclusion that “a pharmaceutical 
Combining excipients to obtain a dosage form that is abuse resistant and immediate release does not require further inventive skill. Tygesen '130 provided a list of suitable excipients and active agents, and it would have been routine to test excipient combinations and arrive at an immediate release abuse resistant dosage form. 
The examiner has considered all of the teachings in Tygesen ‘130 and the one sentence in the Abstract is sufficient to provide motivation to the skilled artisan to make an immediate release, abuse resistant dosage form. The scope of the sentence in the Abstract is clear, and it is at odds with the one ambiguous sentence in paragraph 0312 that appellant emphasized. The teachings in the Abstract are not at odds with the rest of the specification because the rest of the specification does not disparage nor teach away from immediate release, abuse resistant dosage forms. The specification focuses on controlled release dosage forms that are abuse resistant, however this does not take away from the teachings that the dosage form may be an immediate release dosage form that is abuse resistant. Although, Tygesen '130 does not provide any examples of immediate release abuse resistant forms and its general teachings are directed to controlled release forms, the teachings in the Abstract cannot be ignored. The Abstract clearly teaches immediate release abuse resistant dosage forms.
2. Appellant’s argument regarding numerous possible combinations of excipients is not persuasive because Tygesen ‘130 provides limited lists of excipients from which a person of ordinary skill in the art can make a selection to form a dosage form having immediate release and abuse resistant properties.

Once the list of excipients has been assembled, the formulator will determine those most appropriate for use with the particular API. Final excipient selection will include an assessment of their prior use within the company, and could include:
□    Name of approved suppliers,
□    Identity of the dosage forms where the excipient has been used,
□    Functionality the excipient provides to the dosage form,
□    Excipient use level in the dosage form,
□    Number of years the supplier has been providing the excipient, and
□    Performance history of the excipient supplier.
Other factors to consider include:
□    Confidential Disclosure Agreement (CDA),
□    Price,
□    Manufacturing capacity,

□    Special requirements, such as minimum order quantity or lead time,
□    Packaging available,
□    Technical competence,
□    Quality Assurance systems,
□    GMP conformance,
□    Audit findings, and
□    Source (site of manufacture).
The information gathered for each candidate excipient is used as a preliminary screen to rank the excipients in order of desirability for use in the formulation. The preferred candidate excipients should be compatible with the API, and be considered capable of providing the desired functionality at an acceptable use level.
Excipient compatibility studies are conducted at elevated temperatures so as to get quicker indications of physical and chemical interactions with the API. Such interactions may adversely affect the stability or manufacturability of the drug product. Examples of such incompatibilities are:
□    Detrimental physical interactions exemplified by binding of the API to the excipient so as to make it unavailable to the patient;
□ Interaction between the API and excipient such that the integrity of the API cannot be maintained and an adequate product shelf-life cannot be achieved,
□    Detrimental physical interactions that may result in inadequate ability to manufacture the dosage form,
□    Compromised performance of the finished product, and

Chemical interactions generally result in new chemical entities that are usually classified as degradants. If there is no alternative excipient, these degradants must be characterized and evaluated for safety. Where appropriate, limits are assigned to the degradant.
Based on the evidence provided above, it would have been routine for a person of ordinary skill in the art to select and optimize excipients that provide a required property to a dosage form. It is routine for a formulation chemist to select excipients from multiple sources, without limitation on the number of excipients, in order to arrive at a combination of excipients that provides desired properties to a drug formulation. 
Based on the state of the art, formulation chemists are not limited to a specific number of excipients from which to select a suitable combination of excipients. Excipients are selected from company formulary of excipient ingredients, excipient manufacturers’ literature, and technical articles. The examiner maintains that it would have been routine for a person of ordinary skill in the art to arrive at the claimed invention through routine experimentation with excipients listed in the cited references. The cited references teach limited lists of excipients and concentration ranges.
3. Tygesen ‘130 teaches all of the claimed components and the teachings of Tygesen ‘259 are relied upon for the teachings of suitable concentration ranges of effervescent couples. Tygesen ‘130 teaches immediate release pharmaceutical compositions for oral administration that are resistant to abuse. One of ordinary skill in the art would have been motivated to use polyethylene glycols having a molecular weight of from 100,000 to 4,000,000 to make a matrix composition because Tygesen ‘130 teaches using these polymers to make a matrix composition. One of ordinary skill in the art would have been motivated to use the gelling agents 
The teachings of Tygesen ‘259 are relied upon for the concentration of an effervescent couple. One of skill in the art would have been motivated to look to Tygesen ‘259 because the reference is concerned with immediate release abuse deterrent solid dosage forms. Tygesen ‘259 teaches utilizing an effervescent system in an abuse deterrent solid dosage form where the system comprises an acid component in a concentration of about 2-30% by weight and a base component in a concentration of about 2-50% by weight.


Appellant’s arguments regarding unpredictability are not persuasive because the skilled artisan would have been aware that adding and removing excipients from a dosage form would have affected the dosage form properties. As explained above, testing different combinations of excipients in order to arrive at a dosage form having target properties is routine in the art.  
The data presented in the two declarations by Park were reviewed and are not persuasive because Tygesen ‘130 requires the dosage form to be abuse deterrent and provide immediate release of the API. Therefore, a person of ordinary skill reading Tygesen ‘130 would have understood that the solid dosage form would have to contain polymers and excipients in concentrations that result in a dosage form that is abuse deterrent and provides immediate release of the API. A person of ordinary skill in the art would have arrived at solid dosage forms having abuse deterrent and immediate release drug properties through routine experimentation. 
The data provided in the 2018 declaration for four solid dosage forms (2-5) that did not have immediate drug release does not support an unexpected property and criticality of excipient combination because Tygesen ‘130 requires immediate drug release and abuse deterrence. A person of ordinary skill reading Tygesen ‘130 would have selected polymer and excipient combinations that provide a solid dosage form that has immediate drug release and abuse deterrent properties because that is the purpose of the Tygesen ‘130 reference. It is routine in the art to combine excipients in order to obtain a dosage form having required properties such as drug release and abuse deterrence. The declarant’s statement that the various components made different contributions to the release profile and/or abuse deterrence were unpredictable 
The Tygesen references provide a limited list of excipients and polymers and one of skill in the art would have been capable, through routine experimentation, of arriving at combinations and amounts that provide a dosage form having immediate drug release and abuse deterrence.
The 2019 Declaration by Dr. Park, dated September 19, 2019, was fully considered but it is not persuasive because the purpose of Tygesen ‘130 is to form an immediate release dosage form that is abuse resistant. The declarant provided four references that teach extended release dosage forms (paragraphs 9-12). Each of the four dosage forms contains at least one excipient taught by the Tygesen ‘130 reference. Based on these four references, the declarant concluded that the claimed invention is non-obvious over Tygesen ‘130 because not all combinations of polymers and excipients disclosed in Tygesen ‘130 result in abuse deterrent dosage forms that provide immediate release of the API. This data is not sufficient to rebut the obviousness rejection because a person of ordinary skill in the art reading Tygesen ‘130 would have selected a combination of excipients that provides an immediate release dosage form because that is the purpose of Tygesen ‘130. It is routine to combine excipients in order to modulate properties of a dosage form. The applicant has not shown with data that the claimed combination of elements provides an unexpected property to the solid dosage form.

Respectfully submitted,
/ALMA PIPIC/Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615    

                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.